Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed December 30, 1991 and October 27, 1992, which, inter alia, ruled that claimant sustained a causally related total disability.
The Board’s decision that claimant was totally disabled is supported by substantial evidence and should not be disturbed. It was within the Board’s province to assess the credibility of the witnesses and any conflicting medical inferences were for the Board to resolve. The employer’s remaining contentions have been examined and rejected as either unpersuasive or not properly preserved for our review.
Weiss, P. J., Crew III, Cardona, White and Casey, JJ., concur. Ordered that the decision and amended decision are affirmed, without costs.